

116 HR 1834 IH: Defending Our National Marine Sanctuaries from Damaging Chemicals Act of 2019
U.S. House of Representatives
2019-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1834IN THE HOUSE OF REPRESENTATIVESMarch 18, 2019Mr. Rooney of Florida (for himself and Ms. Mucarsel-Powell) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo direct the Secretary of Commerce to issue regulations prohibiting the use of sunscreen
			 containing oxybenzone or octinoxate in a National Marine Sanctuary in
			 which coral is present, and for other purposes.
	
 1.Short titleThis Act may be cited as the Defending Our National Marine Sanctuaries from Damaging Chemicals Act of 2019. 2.Prohibition on the use of oxybenzone and octinoxateThe Secretary of Commerce shall issue regulations prohibiting use, including application to another individual, of sunscreen containing oxybenzone or octinoxate in a National Marine Sanctuary in which coral is present.
		